NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



JONATHAN ANDREW ULYSSES                  )
FROST, DOC #T97035,                      )
                                         )
             Appellant,                  )
                                         )
v.                                       )    Case No. 2D18-1008
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed November 20, 2019.

Appeal from the Circuit Court for
Hillsborough County; Christopher
Sabella, Judge.

Howard L. Dimmig, II, Public Defender,
and Mark J. O'Brien, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Linsey Sims-
Bohnenstiehl, Assistant Attorney
General, Tampa, for Appellee.


PER CURIAM.

             Affirmed.


NORTHCUTT, KELLY, and SMITH, JJ., Concur.